IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE : C.A. No. SlSM-06-002 RFS
DEPARTMENT OF NATURAL
RESOURCES &
ENVIRONMENTAL CONTROL,
Plaintiff,

V.

MOUNTAIRE FARMS OF
DELAWARE, INC.,

Defendant.

ORDER DENYING LEAVE TO APPEAL

FROM INTERLOCUTORY ORDER

AND NOW, the State of Delaware Department of Natural Resources and
Environrnental Control (“DNREC”) having made application under Rule 42 of the
Supreme Court for an order certifying an appeal from the interlocutory order of
this Court dated March 29, 2019,l and this Court having considered that
application, opposition thereto, and the record in this case, it appears to the Court

that:

 

'Department of Natural Resources & Environmental Control v. Mountaire Farms of
Delaware, Inc., 2019 WL 1430620 (Del. Super. Mar. 29, 2019).

l

l) This is an action which DNREC filed against Mountaire F arms of
Delaware, Inc. (“Mountaire”) alleging various violations of statutes, regulations
and permits in connection with the poultry plant Mountaire operates in Millsboro,
Delaware. The complaint invokes issues raised by violations of the Resource
Conservation and Recovery Act (“RCRA”) and the Clean Water Act (“CWA”). At
the same time as it filed the action, DNREC submitted for the Court’s approval a
Consent Decree it had entered into with Mountaire that resolves various issues the
complaint raises. Two groups moved to intervene in this action: one consisting of
Gary Cuppels, Anna-Marie Cuppels, and other unnamed property owners (“the
Cuppels”) and the other including Joseph Balbacl2012 WL 3224351, at * 6
(Del. Ch. 2012).

5) The Court’s discretionary decision granting the stay in this action
addressed a procedural issue; the Court did not decide a substantial issue of
material importance and thus, the application must be denied for not meeting this
requirement of Supr. Ct. R. 42(b)(i). Furthermore, none of the eight factors set
forth in Rule 42(b)(iii)(A)-(H) are implicated. Certification will not promote the
most efficient and just schedule to resolve this case. Finally, the likely benefits of
interlocutory review will not outweigh the probable costs so that interlocutory
review is not in the interest of justice.

6) For the foregoing reasons, the Court concludes that DNREC has failed to

meet the strict standards for certification under Supreme Court Rule 42.

 

6Ia'.

72()16 WL 3659859 (Del. Super. March 17, 2016) (ORDER), interloc. app. den., 135
A.3d 311, 2016 WL 1436582 (Del. Apr. 5, 2016) (TABLE).

5

NOW, THEREFORE, IT IS HEREBY ORDERED that DNREC’s Motion
for Certification of Interlocutory Appeal of the Court’s March 29, 2019 order is

DENIED this day of April, 2019.

 

cc: Prothonotary’s Office
Counsel of Record